March 10, 2011 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Attention:Jonathan Groff, Attorney - Adviser Re: Suja Minerals, Corp Amendment No.2 to Registration Statement on Form S-1 Filed March 10, 2011 File No. 333-171572 Ladies and Gentlemen: Suja Minerals, Corp (the “Company”) has filed the above referenced filing in order to make a few minor corrections and also file a new auditor’s consent that was unintentionally omitted from Amendment No. 1, filed on March 8, 2011. The Company acknowledges that: · should the Commission or the Staff, acting pursuant to delegated authority, declare the filing effective, does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert Staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very Truly Yours, /s/ Matt Reams Matt Reams President
